Martin, J.,

delivered the opinion of the court.
The defendant resists the plaintiff’s action on his two-promissory notes, on the allegation that he is released by a concordat with his creditors, to which the plaintiff was a party. The court rendered judgment against him, being of opinion that the concordat, with the creditors of the defendant, and Jaudon, his partner, could not be set up against the claim of his individual creditor.
The record shows, that the notes were drawn by the defendant to the order of his firm, and by them endorsed, in blank, to N. Goodale, and by him, in the same manner, to the plaintiff. ■
By the concordat between the firm and their creditors, one of whom the plaintiff was, “ a full and entire acquittance and discharge, as well to the said Joseph E. Whitall as to the members of said firm, individually and jointly, of all claims, debts and demands, whatever,” was granted. The parties to the concordat are “Joseph E. Whitall, one of the members of the firm of Whitall, Jaudon & Co., trading in *506the city of New-Orleans, and charged with the adminislratjon 0f tjje affajrg 0f saj¿[ firm> which said firm is composed of the said Joseph E. Whitall and Ashbel G-. Jaudon, residing in the city of Philadelphia, of the one part; and the creditors of said firm, of the other.” It is clear that the parties of the second part acted in this concordat in no other capacity than as creditors of the firm; and that the debts which were the objects of the concordat, were those of the firm only. The judge a quo, therefore, correctly concluded that the defendant, being the plaintiff’s debtor, as maker of the note in his individual name, and also as a member of tire firm, who were the endorsers, the arrangement made between the creditors of the firm and their debtors, could not be opposed to the claim of an individual creditor of the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.